Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response for Argument
Applicant's arguments have been considered but are moot because the arguments do not apply to reference IDE being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al PG PUB 2010/0020583 (hereinafter Kang), in view of IDE PG PUB 20120134193 (hereinafter IDE).

Regarding independent claim 2, Kang teaches a memory device (figures 1, 2 of Kang), comprising: 
a first memory die (106 in figure 1 of Kang) having a first physical bank (bank in 106 in figure 1 of Kang); 
a second memory die (102, figure 1 of Kang) having a second physical bank (bank in 102 in figure 1 of Kang) and an interface circuit (132, figure 3 of Kang, [0080] of Kang, “…master chip 102 includes an external I/O (input/output) 132 for forming a first interface…”); 
But Kang does not teach wherein the first physical bank and the second physical bank are organized as a combined logical bank; and wherein the interface circuit, in response to a single access command, accesses the first physical bank in parallel with the second physical bank.  
However, IDE teaches in figures 1 and 16 that chips can be stacked together, and could be accessed to banks in different chips simultaneously ([0068] of IDE, “…one of the even-numbered core chips CC0 and CC2 and one of the odd-numbered core chips CC1 and CC3 are always selected at the same time. In the example shown in FIG. 16, the core chips CC0 and CC1 are accessed for Bank0. The accessed core chips CC0 and CC1 each input/output 128 bits of data at the same time…”). One embodiment shows in figure 16 is to access bank0 in CC0 and CC1 simultaneously. The advantages of doing so is to “extend the data input/output width” ([0007] of IDE).
 Kang and IDE are analogous art because they address the same field of endeavor: stacked memory storage apparatuses control circuit designs and control methods. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang and IDE before him, to modify the memory device of Kang to include the simultaneous multiple banks selection and implementation of IDE such that the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) and the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE) are organized as a combined logical bank ([0060] of IDE, “…Memory banks formed in respective different planar positions can thus be accessed even with the same logical bank address as seen from outside …”); and wherein the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to a single access command (“command” indicated in [0034] of IDE), accesses the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) in parallel with the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE), in order to improve device performance.  

Regarding claim 3, the combination of Kang and IDE teaches the memory device according to claim 2, wherein: the second memory die (102, figure 1 of Kang) is stacked with the first memory die (106, figure 1 of Kang) in a vertical relationship.  

Regarding claim 4, the combination of Kang and IDE teaches the memory device according to claim 3, wherein: the second memory die communicates with the first memory die over at least one through-silicon-via (TSV) (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, TSV in figure 1 of IDE); and the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to the single access command (“command” indicated in [0034] of IDE, “access request” in abstract of IDE), accesses the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) over the TSV (TSV in figure 1 of IDE).  

Regarding claim 5, the combination of Kang and IDE teaches the memory device according to claim 4, further comprising: at least one additional memory die (108 in figure 1 of Kang, CC2 in figure 1 of IDE) stacked with the first memory die (106 in figure 1 of Kang, CC0 in figure 1 of IDE) and the second memory die (102 in figure 1 of Kang, CC1 in figure 1 of IDE), the at least one additional memory die (108 in figure 1 of Kang, CC2 in figure 1 of IDE) having at least one additional physical bank (bank0 in figure 16 of IDE but located at different vertical position compared to bank0 in CC1/CC0, although embodiment in figure 16 arrange bank0 in CC2 at same vertical location as CC1/CC0, assigning bank0 at different location for different chips is just a design choice one can have); and -6-wherein the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE), the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE) and the at least one additional physical bank (bank0 in figure 16 of IDE but located at different vertical position compared to bank0 in CC1/CC0, although embodiment in figure 16 arrange bank0 in CC2 at same vertical location as CC1/CC0, assigning bank0 at different location is just a design choice one can have) are organized as the combined logical bank ([0060] of IDE, “…Memory banks formed in respective different planar positions can thus be accessed even with the same logical bank address as seen from outside …”) 

Regarding claim 8, the combination of Kang and IDE teaches the memory device according to claim 2, wherein: the first memory die (106 in figure 1 of Kang, CC0 in figure 1 of IDE) comprises a first dynamic random access memory (DRAM) die; and the second memory die (102 in figure 1 of Kang, CC1 in figure 1 of IDE) comprises a second DRAM die.  

Regarding independent claim 9, the combination of Kang and IDE teaches a method of operation in a dynamic random access memory (DRAM) device (figure 1 of Kang), the DRAM device having a first DRAM die (106 in figure 1 of Kang) with a first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE), and a second DRAM die with a second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE) and an interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE), the method comprising: configuring the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) and the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE) as a combined logical bank ([0060] of IDE, “…Memory banks formed in respective different planar positions can thus be accessed even with the same logical bank address as seen from outside …”); and 
accessing (“access request” in abstract of IDE) the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) in parallel with the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE), using the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to a single access command (“command” indicated in [0034] of IDE, “access request” in abstract of IDE) from a DRAM memory controller (130 in figure 2 of Kang).  
Regarding claim 10, the combination of Kang and IDE teaches the method of claim 9, further comprising: communicating information between the first DRAM memory die and the second DRAM memory die over at least one through-silicon-via (TSV) (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, TSV in figure 1 of IDE); and wherein the accessing comprises accessing the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE), using the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to the single access command (“command” indicated in [0034] of IDE, “access request” in abstract of IDE) over the TSV.  

Regarding claim 11, the combination of Kang and IDE teaches the method of claim 10, wherein the DRAM device includes at least one additional DRAM die (108 in figure 1 of Kang, CC2 in figure 1 of IDE) stacked with the first DRAM die (106 in figure 1 of Kang, CC0 in figure 1 of IDE) and the second DRAM die (102 in figure 1 of Kang, CC1 in figure 1 of IDE), the at least one additional DRAM die (108 in figure 1 of Kang, CC2 in figure 1 of IDE) having at least one additional physical bank (bank0 in figure 16 of IDE but located at different vertical position compared to bank0 in CC1/CC0, although embodiment in figure 16 arrange bank0 in CC2 at same vertical location as CC1/CC0, assigning bank0 at different location for different chips is just a design choice one can have), and wherein the configuring further comprises: configuring the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE), the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE) and the at least one additional physical bank (bank0 in figure 16 of IDE but located at different vertical position compared to bank0 in CC1/CC0, although embodiment in figure 16 arrange bank0 in CC2 at same vertical location as CC1/CC0, assigning bank0 at different location is just a design choice one can have) as the combined logical bank ([0060] of IDE, “…Memory banks formed in respective different planar positions can thus be accessed even with the same logical bank address as seen from outside …”) 

Regarding claim 12, the combination of Kang and IDE teaches the method of claim 10, further comprising: transferring, in response to the single access command (“command” indicated in [0034] of IDE), first data between the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE) and the first physical bank (bank in 106 in figure 1 of Kang, bank0/CC0 in figure 16 of IDE) over the TSV.  

Regarding claim 14, the combination of Kang and IDE teaches the method of claim 12, further comprising: transferring, in response to the single access command (“command” indicated in [0034] of IDE), second data between the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE) and the second physical bank (bank in 102 in figure 1 of Kang, bank0/CC1 in figure 16 of IDE); and aggregating (figure 16 of IDE) the first data and the second data at the interface circuit (132 in figure 3 of Kang, or IF in figure 1 of IDE).  

Regarding independent claim 15, the combination of Kang and IDE teaches a dynamic random access memory (DRAM) device (figure 1 of Kang), comprising: multiple DRAM memory die (102, 106 in figure 1 of Kang, CC0/CC1/CC2 in figure 1 of IDE) stacked in a vertical relationship, the multiple DRAM memory die having multiple physical banks (figure 16 of IDE); 
interface circuitry (132 in figure 3 of Kang, or IF in figure 1 of IDE); wherein physical banks of different ones of the multiple DRAM memory die are organized into a combined logical bank ([0060] of IDE, “…Memory banks formed in respective different planar positions can thus be accessed even with the same logical bank address as seen from outside …”); and wherein the interface circuitry (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to a single access command (“access request” in abstract of IDE), accesses at least two of the multiple physical banks in parallel (figure 16 of IDE, abstract of IDE, “…In response to an access request, the memory chips activate the memory banks that are arranged in respective different positions as seen in the stacking direction, whereby data is simultaneously input/output via the penetration electrodes that lie in different planar positions…”)  

Regarding claim 16, the combination of Kang and IDE teaches the DRAM device according to claim 15, wherein: the multiple DRAM memory die are formed with at least one through-silicon-via (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, TSV in figure 1 of IDE); and the interface circuitry (132 in figure 3 of Kang, or IF in figure 1 of IDE), in response to the single access command, accesses at least one of the multiple physical banks over the TSV (figure 16 of IDE, abstract of IDE, “…In response to an access request, the memory chips activate the memory banks that are arranged in respective different positions as seen in the stacking direction, whereby data is simultaneously input/output via the penetration electrodes that lie in different planar positions…”)  .  

Allowable Subject Matter
Claims 6-7, 13, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is IDE (US 20120134193 Al).
IDE discloses A semiconductor device includes a stacked plurality of memory chips. The memory chips each include a plurality of memory banks, a plurality of read/write buses that are assigned to the respective memory banks, and a plurality of penetration electrodes that are assigned to the respective read/write buses and arranged through the memory chip. Penetration electrodes arranged in the same positions as seen in a stacking direction are connected in common between the chips. In response to an access request, the memory chips activate the memory banks that are arranged in respective different positions as seen in the stacking direction, whereby data is simultaneously input/output via the penetration electrodes that lie in different planar positions.
Regarding claim 6 (and the respective dependent claim 7), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first data transfer between the interface circuit and the first physical bank corresponding to the single access command involves serialized first data routed over the TSV.
Regarding claim 13, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the transferring includes serializing the first data for transfer over the TSV.
Regarding claim 17 (and the respective dependent claim 18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first data transfer between the interface circuitry and the at least one of the multiple physical bank of the multiple physical banks corresponding to the single access command involves serialized first data routed over the TSV.
Regarding claim 19 (and the respective dependent claim 20-21), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a second data transfer between the interface circuitry and the first one of the multiple DRAM memory die, corresponding to the single access command, involves serialized -9-second data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824